Fourth Court of Appeals
                                      San Antonio, Texas

                                 MEMORANDUM OPINION
                                         No. 04-19-00852-CR

                                 IN RE Christopher D. GONZALEZ

                                   Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Patricia O. Alvarez, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: December 27, 2019

PETITION FOR WRIT OF MANDAMUS DENIED

           Relator filed a petition for writ of mandamus in which he complains of the trial court’s

failure to rule on his pro se motions and asks this court to dismiss the charges against him pending

a further investigation. Relator is represented by trial counsel below; therefore, he is not entitled

to hybrid representation. Patrick v. State, 906 S.W.2d 481, 498 (Tex. Crim. App. 1995). The

absence of a right to hybrid representation means relator’s pro se mandamus petition will be treated

as presenting nothing for this court’s review. See id. Accordingly, relator’s petition for writ of

mandamus is denied. See TEX. R. APP. P. 52.8(a).

                                                     PER CURIAM

Do not publish



1
 This proceeding arises out of Cause No. 2018CR10632, styled The State of Texas v. Christopher D. Gonzalez,
pending in the 399th Judicial District Court, Bexar County, Texas, the Honorable Frank J. Castro presiding.